RESOLUCIÓN
Habiendo transcurrido el término de suspensión de tres meses del ejercicio de la abogacía del Sr. José G. Izquierdo Stella, decretado mediante opinión per curiam y sentencia de 28 de julio de 2004, y en vista de que la Oficina de Inspección de Notarías nos ha informado que aprobó la obra notarial el 28 de febrero de 2005, se accede a la Mo-ción de Reinstalación de éste al ejercicio de la abogacía y de la notaría a partir de la notificación de la presente resolución.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo